COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Keynoa Evans v. Pines of Northwest Crossing

Appellate case number:      01-15-00227-CV

Trial court case number:    1058198

Trial court:                County Civil Court at Law No. 4 of Harris County

        On March 9, 2015, appellant, Keynoa Evans, filed an affidavit of indigence in the
trial court. See TEX. R. APP. P. 20.1(a)(2)(A). On March 31, 2015, the district clerk filed
a clerk’s record on indigence containing the trial court’s March 24, 2015 order sustaining
a contest to appellant’s affidavit of indigence. See id. 20.1(e)(1), (i)(4). Appellant did
not file a motion seeking review of the trial court’s order within 10 days of the order. See
id. 20.1(j)(1), (2). Therefore, the required filing fee is due.

        Appellant is ORDERED to pay one-half of the filing fee to this Court no later than
10 days from the date of this order and the other one-half of the filing fee to this Court no
later than 30 days from the date of this order, or the Court may dismiss the appeal. See
TEX. R. APP. P. 5, 42.3.

       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: April 14, 2015